Exhibit 10.2

April 23, 2018

Brett Reynolds

5420 Feltl Road,

Minnetonka, Minnesota 55343

Dear Brett:

This letter, upon your signature, will serve as the Separation and Release of
Claims agreement (this “Release”) between you, Cogentix Medical, Inc., a
Minnesota corporation (“Cogentix”) and Laborie Medical Technologies, Corp., a
Delaware corporation (“Laborie”) (Cogentix and Laborie and their respective
affiliates, collectively, the “Companies”) on the terms of your separation from
service at Cogentix:

 

  1. Separation from Service. You are separated from service as Senior Vice
President and Chief Financial Officer of Cogentix, effective as of April 23,
2018 (the “Termination Date”). As of the Termination Date, you will cease to be
an employee, officer, and director of Cogentix and any of its subsidiaries for
which you hold any positions. For the avoidance of doubt, you will cease to
provide any services to Cogentix and its subsidiaries as of the Termination
Date, except as specifically required by this Release. Your separation from
service will be treated as a termination without “cause” for all purposes,
including for purposes of all compensation and benefit plans, policies,
agreements, and arrangements for Cogentix and its subsidiaries in which you
participate or to which you are a party (the “Cogentix Arrangements”).

 

  2. Separation Benefits. In consideration for your signing and not timely
revoking this Release, you will be entitled to the following benefit (the
“Separation Benefit”):

 

  a. a lump sum cash payment of $435,000 (representing the severance payment
pursuant to Section 12 of your Employment Agreement, dated June 6, 2016 (the
“Employment Agreement”, a copy of which is attached as Exhibit A”)), to be paid
on Cogentix’s first regularly scheduled payroll date following the Release
Effective Date.

 

  3. Accrued Benefits. In addition to the Separation Benefit and regardless of
whether you sign this Release, upon the Termination Date, you will also be
entitled to the following accrued amounts and benefits (the “Accrued Benefits”):

 

  a. if you qualify for and timely elect continued coverage under Cogentix’s
group medical plan and/or group dental plan pursuant to Section 4980B of the
Code (“COBRA”), reimbursement, on a monthly basis, of the amount you pay for
such COBRA continuation coverage for a period not to exceed twelve (12) months
following the Termination Date, within twenty (20) days of your request for
reimbursement;

 



--------------------------------------------------------------------------------

  b. a lump sum cash payment of $25,000 (representing a payment in lieu of
termination notice pursuant to Section 11 of the Employment Agreement), to be
paid on April 27, 2018; and

 

  c. a lump sum cash payment of $28,846.15 (representing your accrued but unused
vacation through the Termination Date), to be paid on April 27, 2018.

 

  4. No Other Benefits. The Accrued Benefits represent all amounts owed to you
(absent this Release) upon your separation from service with Cogentix, and
include payment for all outstanding amounts, reimbursements, and payments that
are owed to you by Cogentix or any of its subsidiaries as of the Termination
Date, except for reimbursements of certain travel and other expenses incurred
through the Termination Date, which you will submit in a final expense report by
May 7, 2018 and which will be paid to you in accordance with Cogentix’s expense
reimbursement policy. The Separation Benefit is in excess of any amounts owed to
you but for your execution of this Release. Except as specifically provided in
this Release and except for payments in respect of Cogentix stock, stock
options, and restricted shares that you may be entitled to pursuant to the
Agreement and Plan of Merger, dated as of March 11, 2018, by and among LM U.S.
Parent, Inc., Camden Merger Sub, Inc., and Cogentix (the “Merger Agreement”),
you will not be entitled to any further compensation or benefits from any of the
Companies after the Termination Date.

 

  5. In return for the consideration of the Separation Benefit, to which you
agree you are not otherwise entitled and the Accrued Benefits, you hereby
covenant not to sue and fully and forever release and discharge the Companies
and their officers, directors, shareholders, agents, members, attorneys,
employees, former employees, and representatives, affiliates, predecessors,
successors, subsidiaries, members, related entities and their directors,
officers, employees, agents, and representatives (hereinafter collectively
referred to as the “Released Parties”) from any and all claims, demands,
damages, liens, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, judgments, orders or liabilities of whatever kind or
nature in law, equity or otherwise, whether now known or unknown, whether
asserted or not asserted, which you may have through the date that this Release
is signed, arising out of or in connection with your employment with the
Companies and/or your separation from employment with the Companies (the
“Released Claims”). These Released Claims include, but are not limited to,
claims arising under federal, state, and local statutory or common law, and the
law of contract and tort. These Released Claims further include, but are not
limited to, any claims you may have under the Age Discrimination in Employment
Act, as amended, the Americans with Disabilities Act, as amended, the Fair Labor
Standards Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, and the Minnesota Payment of Wages Act.

 

2



--------------------------------------------------------------------------------

  6. You agree that, except as required or expressly permitted by law, you will
not do or say anything that a reasonable person would expect at the time would
have the effect of diminishing or constraining the goodwill and good reputation
of the Released Parties, and you will not disparage or seek to injure the
reputation of the Released Parties. This Release does not in any way restrict or
impede you from exercising protected rights to the extent that such rights
cannot be waived by agreement, or from complying with any applicable law or
regulation or a valid order of a court of competent jurisdiction or an
authorized government agency, provided that such compliance does not exceed that
required by the law, regulation, or order. You must promptly provide written
notice of any such order to Cogentix. Unless required by law, you also agree to
the following:

 

  a. You will not disclose or use any information regarding the Released
Parties’ “confidential information” (as defined in the Team Member
Confidentiality, Inventions, Non-Compete and Non-Solicitation Agreement that you
previously entered into with Cogentix (the “Confidentiality Agreement”), a copy
of which is attached as Exhibit B), with such definition of “confidential
information” being extended to all of the Released Parties.    

 

  b. You agree that you have returned or will return by the Termination Date any
property or assets of the Companies and assigns, including but not limited to
keys, records, computers, peripherals, computer files and disks, notes,
memoranda, models, inventory and equipment and every item and every document
(including any items, documents, material or information that is stored,
maintained, or accessible by electronic or computerized means, and which may be
further described below) in your possession or control that is the Companies’
property or contains the Companies’ information, in whatever form.

 

  c. Cogentix has provided you with the following notice of immunity rights in
compliance with the requirements of the Defend Trade Secrets Act of 2016: (i)
you will not be held criminally or civilly liable under any federal, state, or
local trade secret law for the disclosure of confidential information that is
made in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, (ii) you will not be held criminally or civilly liable under
any federal, state, or local trade secret law for the disclosure of confidential
information that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal, and (iii) if you file a
lawsuit for retaliation by the Companies for reporting a suspected violation of
law, you may disclose the confidential information to your attorney and use the
confidential information in the court proceeding, as long as you file any
document containing the confidential information under seal, and do not disclose
the confidential information, except pursuant to court order.

 

  7.

You acknowledge that the provisions of Paragraph 6 are of unique and substantial
value to the Companies, and that in the event that you breach any of the
provisions of Paragraph 6, the Companies shall have the right to immediately
obtain an injunction or

 

3



--------------------------------------------------------------------------------

  decree of specific performance from any court of competent jurisdiction to
restrain you from violating such provisions or to compel you to perform such
undertakings or agreements. You agree that monetary relief cannot remedy a
breach of the provisions of Paragraph 6, and therefore an injunction is
justifiable. Even if any violation occurs by you and regardless of whether the
Companies obtain legal, equitable or other relief against you, you agree that
you will remain subject to all of the terms of this Release.

 

  8. This Release affects important rights and includes a release of any and all
claims arising out of any alleged violations of your rights while employed,
including, but not limited to, any claims under the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq. Because this Release
affects important rights, you are advised to consult with an attorney prior to
executing this Release.

 

  9. You have twenty-one (21) days from the date you receive this Release to
fully review and consider whether or not you wish to agree to all of its terms
and conditions and to advise the Cogentix of the same. You may take as much of
that time as you wish before signing, but in no event should you sign this
agreement prior to April 23, 2018, your last day of employment. To accept the
terms of this Release, please date and sign this Release and return it to:
Cogentix Medical, Inc., Human Resources, Attn: Karly Sybrant, 5420 Feltl Road,
Minnetonka, Minnesota 55343.

 

  10. You are advised that should you sign this Release, accepting its terms and
conditions, you will have a period of seven (7) days from the date of acceptance
to change your mind and revoke this Release. If you decide to revoke this
Release, then you must deliver written notice to Cogentix Medical, Inc., Human
Resources, Attn: Karly Sybrant, 5420 Feltl Road, Minnetonka, Minnesota 55343,
within such 7-day period. The other terms and conditions contained herein will
not be enforceable by the parties hereto until the expiration of this seven
(7) day period (the date after the expiration of this period to be the “Release
Effective Date”).

 

  11. You represent that you have no pending claims against any of the Released
Parties.

 

  12. You agree and acknowledge that none of the Released Parties have made any
representations regarding the tax consequences of any funds received pursuant to
this Release.

 

  13. This Release shall not in any way be construed as an admission by any of
the Released Parties that they acted wrongfully with respect to you or that you
have any rights against any of these persons.

 

  14. The provisions of this Release are severable and if any part of it is
found to be unenforceable the other provisions shall remain fully and validly
enforceable. In the event of a dispute hereunder, the language of all valid
provisions of this Release shall be interpreted in accordance with its fair
meaning and shall not be interpreted either for or against any of the parties
hereto on the ground that such party drafted or caused to be drafted this
Release or any part hereto.

 

4



--------------------------------------------------------------------------------

  15. No breach of any provision or provisions of this Release by any party
hereto can be waived unless done so expressly and in writing. Express waiver of
any one breach shall not be deemed a waiver of any other breach of the same
provision or any other provision of this Release.

 

  16. This Release contains the full understanding between you, Cogentix and
Laborie concerning your separation from service with Cogentix and its
subsidiaries. For the avoidance of doubt, this Release will not cancel or
otherwise supersede any contractual or similar restrictions on your
post-employment activities, including under the Confidentiality Agreement, or
any rights you have as an officer or director of Cogentix or any of its
subsidiaries pursuant to and in accordance with Section 6.5 of the Merger
Agreement. This Release may not be amended without the prior written consent of
the party hereto affected, and no consent will be effective unless it
specifically identifies the term(s) of this Release that are being amended.

 

  17. This Release is personal to you and without the prior written consent of
Cogentix and Laborie will not be assignable by you otherwise than by will or the
laws of descent and distribution. The Companies may assign their rights and
obligations under this Release and this Release will inure to the benefit of and
be binding upon the Companies and their successors and assigns.

 

  18. You agree that this Release shall be governed by and construed in
accordance with the law of the State of Minnesota, without regard to its choice
of law principles. Subject to any applicable arbitration or similar agreement
between you and Cogentix then in effect, for purposes of resolving any dispute
that arises directly or indirectly from the relationship of the parties hereto
evidenced by this Release, the parties hereto submit to and consent to the
exclusive jurisdiction of the State of Minnesota, and any related litigation
will be conducted solely in the courts of Hennepin County, Minnesota or the
federal courts for the United States for the District of Minnesota, where this
Release is made and/or to be performed, and no other courts.

 

  19. You acknowledge that you voluntarily enter into this Release with a full
and complete understanding of its terms and legal effect. You represent that you
were advised to consult with legal counsel about the provisions of this Release
before signing below.

Brett, Cogentix would like to thank you for your service, and we wish you every
success in your future endeavors.

[Signature page follows.]

 

5



--------------------------------------------------------------------------------

/s/ Darin R. Hammers

Representative of Cogentix Medical, Inc. Dated: April 23, 2018

/s/ Michael Frazzette

Representative of Laborie Medical Technologies, Corp. Dated: April 23, 2018

PLEASE READ CAREFULLY. THIS SEPARATION AND GENERAL RELEASE INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS THROUGH THE DATE OF YOUR SIGNATURE

 

Accepted and agreed to:

/s/ Brett Reynolds

Brett Reynolds Dated: April 23, 2018

 



--------------------------------------------------------------------------------

Exhibit A

 



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

This Employment Agreement (together with any Exhibits hereto, this “Agreement”)
is made and entered into effective this 6th day of June, 2016, between Cogentix
Medical, Inc., a Minnesota corporation (the “Company”) and Brett Reynolds
(“Employee”) (each a “Party” and together the “Parties.”).

WHEREAS, the Company is a global medical company that provides proprietary,
innovative technologies to specialty markets including urology, gynecology,
bariatric medicine, critical care, gastroenterology, otolaryngology, and
pulmonology.

WHEREAS, the Company and the Employee desire to set forth in this Agreement the
terms under which Employee will serve as Chief Financial Officer of the Company.

NOW, THEREFORE, the Parties agree as follows.

1. EMPLOYMENT. The Company hereby employs Employee as the Senior Vice President
and Chief Financial Officer of the Company and Employee accepts such employment.
Employee agrees to serve the Company with undivided loyalty, to the best of his
ability promote the interests and business of the Company, and devote his full
business time, energy and skill to such employment.

2. DUTIES AND POWERS.

(a) Employee shall report to the President and Chief Executive Officer of the
Company.

(b) Employee shall perform such duties as a Chief Financial Officer would
customarily perform and such other duties as may be assigned to him from time to
time by the President and Chief Executive Officer.

3. TERM. The term of this Agreement shall commence on June 13, 2016 (the “Start
Date”) and shall continue indefinitely, until such time, if any, that this
Agreement is terminated pursuant to Section 11 herein.

4. BASE SALARY. The Company shall pay to Employee a Base Salary of Two Hundred
Sixty Thousand Dollars ($260,000) per year, which shall be paid in installments
at least twice per month in accordance with the Company’s normal payroll
practices as are in effect from time to time. Such amount shall be reviewed on
an annual basis and may be adjusted pursuant to the mutual agreement of the
Company and Employee.

5. BONUS. During the Term, beginning with the fiscal year ending December 31,
2016, Employee shall be entitled to participate in the annual cash incentive
program established by the Board of Directors, and such bonus program shall
include provisions allowing Employee to achieve a bonus equal to 40% of the base
salary paid to Employee for such fiscal year if performance is achieved at the
target performance established for such plan, prorated for days of service in
Calendar Year 2016 to include days of service from previous employment dates The



--------------------------------------------------------------------------------

Bonus, if any, will be paid no later than seventy-five (75) days following the
last day of the fiscal year in which such incentive compensation is earned.
Employee must be employed on the date the Bonus is paid to be eligible for the
Bonus, except as otherwise provided in Section 11 of this Agreement.

6. OPTIONS AND RESTRICTED STOCK. Effective upon the Start Date, Employee shall
be granted (a) an option to purchase 150,000 shares of the Company’s common
stock (the “Option”) and (b) 70,000 shares of restricted stock (the “Restricted
Stock”). The Option shall have an exercise price equal to the last sale price of
such Common Stock as quoted on the Nasdaq on the Start Date, shall have a term
of seven years, shall not be exercisable on the date of grant, but shall become
exercisable with respect to a cumulative 50,000 shares on the first, second and
third anniversaries of the Start Date (provided that the Employee remains an
employee of the Company on such dates), and shall have other provisions,
including provisions relating to the acceleration of vesting in the event of a
Change of Control, as are contained in the Company’s 2006 Amended Stock and
Incentive Plan and form stock option agreement. The Restricted Stock shall be
subject to a risk of forfeiture back to the Company in the event the Employee’s
employment with the Company is terminated, for any reason, which risk of
forfeiture shall lapse (the Restricted Stock shall vest) with respect to a
cumulative one-third of the shares on the first, second and third anniversary of
the Start Date, but shall also lapse in the event of a Change of Control, as set
forth in the Company’s 2015 Omnibus Incentive Plan award agreement.

7. LONG TERM INCENTIVE PLAN. During the term of Employee’s employment with the
Company, the Company shall provide to Employee the right to participate in the
Company’s Long Term Incentive Plan, as may be amended from time to time, per the
terms set forth in Exhibit A to this Agreement.

8. FRINGE BENEFITS. During the term of Employee’s employment with the Company,
the Company shall provide to Employee the right to participate in all fringe
benefits and perquisites are made available to employees or executives of the
Company from time to time, including, without limitation, health-care coverage
provided by the Company or a third party under contract with the Company, and
four weeks per year paid vacation. Vacation will be administered in accordance
with Company policy. Fringe benefits may be modified or discontinued at the sole
discretion of the Company.

9. REIMBURSEMENT OF BUSINESS EXPENSES. The Company shall reimburse Employee for
the reasonable and necessary expenses incurred in connection with the
performance of him duties in accordance with the rules and regulations of the
Internal Revenue Service under the Internal Revenue Code of 1986, as amended
(the “Code”) and the policies and procedures of the Company governing such
expenses, upon presentation of appropriate vouchers for said expenses.

10. CONFIDENTIALITY AGREEMENT. Employee confirms that he executed that certain
Team Member Confidentiality, Inventions, Non-Compete and Non-Solicitation
Agreement dated as of the same date as this Agreement (the “Confidentiality
Agreement”), and that such Confidentiality Agreement is, and shall remain
effective during and, to the extent specified therein, beyond the Term of this
Agreement.

 

2



--------------------------------------------------------------------------------

11. TERMINATION. Employee’s employment with the Company may be terminated by the
Company or Employee, with or without Cause, upon thirty (30) days’ written
notice to the other Party. Such employment may also be terminated immediately by
the Company by written notice to Employee for the following events which would
constitute “Cause”: (a) Employee’s commission of a felony or any other crime
that in the Company’s judgment has an adverse effect on the Company, its
standing or reputation; (b) Employee’s theft or embezzlement of the intellectual
or physical property of the Company or any of its customers, clients, agents or
employees; (c) Employee’s fraudulent or dishonest act with respect to any
business of the Company; or (d) Employee’s breach of his fiduciary duty to the
Company or of any agreement made between Employee and the Company, including,
without limitation, the Confidentiality Agreement. In no event shall termination
for Cause be based solely on Employee’s employment performance.

12. SEVERANCE PAYMENT.

(a) Subject to the provisions of this Section 12, if Employee’s employment under
this Agreement is terminated:

 

  (i) by the Company or its successors or assigns without Cause at any time
other than during the two years following a Change of Control, the Company, or
such successors or assigns, shall pay to Employee an amount equal to twelve
times his monthly base salary and an amount equal to the Employee’s targeted
bonus; or

 

  (ii) by the Company or its successors or assigns without Cause, or by the
Employee for Good Reason, within the two years following a Change of Control,
the Company, or such successors or assigns, shall pay to Employee an amount
equal to twelve times Employee’s monthly base salary and an amount equal to
Employee’s targeted bonus.

(b) For purposes of this Section 12:

 

  (i) “Change in Control” shall have the meaning set forth in Section 12(i) of
the Company’s 2015 Omnibus Incentive Plan award agreement.

 

  (ii) “Good Reason” shall mean:

 

  (A) the Company’s imposition of material and adverse changes, without the
Employee’s consent, in the Employee’s principal duties, responsibilities,
status, reporting relationship, title or authority, or the Company’s assignment
of duties inconsistent with the Employee’s position;

 

  (B) a material reduction in the Employee’s annual base salary or target annual
incentive compensation opportunity;

 

3



--------------------------------------------------------------------------------

  (C) the Company moving its principal executive offices (Minnetonka, MN) more
than 50 miles from its current location without the Employee’s consent; or

 

  (D) the Company’s material breach of this Agreement; and

in the case of each of (iii)(A)—(D), such condition remains uncured by the
Company after receipt of thirty (30) days prior written notice of the existence
of such condition.

(c) The Company shall have no obligation to make any payment under this
Section 12 if the Employee is in material breach of this Agreement or the
Confidentiality Agreement.

(d) Payment of severance compensation shall be subject to and contingent upon
the Executive’s execution of a full and final Release of Claims in a form
satisfactory to the Company. Such payments will not commence until after the
expiration of all applicable revocation periods set forth in the Release.

(e) The Company has also agreed to reimburse Employee for an amount equal to
twelve (12) full month(s) of COBRA premiums to continue Employee’s coverage,
should Employee be eligible for and elect COBRA coverage. It is solely
Employee’s responsibility to enroll in COBRA and to make the monthly premium
payments on a timely basis. If Employee does not timely enroll in and pay for
COBRA, Employee will not be eligible to receive COBRA reimbursement. Employee
can submit a request for reimbursement to the Company after each premium payment
is made. The Company will reimburse Employee within 20 days of receipt of
Employee’s request.

13. SECTION 409A COMPLIANCE. The payments under this Agreement are intended to
be exempt from the requirements of sections 409A(a)(2), (3), and (4) of the Code
as (i) non-taxable benefits, (ii) welfare benefits within the meaning of Treas.
Reg. Sec. 1.409A-1(a)(5), and (iii) short-term deferrals under Treas. Reg. Sec.
1.409A-1(b)(4); provided, however, if any payment is or becomes subject to the
requirements of Code section 409A, the Agreement as it relates to such payment
is intended to comply with the requirements of section 409A of the Code. For all
purposes under section 409A of the Code, each payment under this Agreement shall
be treated as a separate payment. Notwithstanding anything in the Agreement to
the contrary, if, at the time of Employee’s termination of employment, Employee
is a “specified employee” (within the meaning of section 409A of the Code), then
to the extent any payment under this Agreement is determined by the Company to
be deferred compensation subject to the requirements of section 409A of the
Code, payment of such deferred compensation shall be suspended and not made
until the first day of the month next following the end of the 6-month period
following Employee’s termination, or, if earlier, upon Employee’s death.

14. EXCISE TAX. Notwithstanding anything contained in this Agreement to the
contrary, to the extent that the payments and benefits provided under this
Agreement and benefits provided to, or for the benefit of, the Employee under
any other Company plan or agreement (such payments or benefits are collectively
referred to as the “Payments”) would be

 

4



--------------------------------------------------------------------------------

subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Code, the Payments shall be reduced (but not below zero) if and to the extent
necessary so that no Payment to be made or benefit to be provided to Employee
shall be subject to the Excise Tax (such reduced amount is hereinafter referred
to as the “Limited Payment Amount”). Unless the Employee shall have given prior
written notice specifying a different order to the Company to effectuate the
foregoing, the Company shall reduce or eliminate the Payments, by first reducing
or eliminating the portion of the Payments which are not payable in cash and
then by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the Determination (as hereinafter defined). Any notice given by Employee
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing the Employee’s rights and
entitlements to any benefits or compensation.

15. SEVERABILITY. If any provision of this Agreement shall be held by any court
of competent jurisdiction to be illegal, invalid or unenforceable, such
provision shall be construed and enforced as if it had been more narrowly drawn
so as not to be illegal, invalid or unenforceable, and such illegality,
invalidity or unenforceability shall have no effect upon and shall not impair
the enforceability of any other provision of this Agreement.

16. ATTORNEYS’ FEES AND COSTS. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing Party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which he or it may be entitled.

17. WAIVER OF BREACH. Any waiver by either Party of compliance with any
provision of this Agreement by the other Party shall not operate or be construed
as a waiver of any other provision of this Agreement, or of any subsequent
breach by such Party of a provision of this Agreement.

18. AMENDMENT. This Agreement may be amended only in writing, manually signed by
both Parties.

19. ENTIRE AGREEMENT. This Agreement contains the entire understanding of the
Parties with regard to all matters contained herein. Other than those agreements
referred to in this Agreement, there are no other agreements, conditions or
representations, oral or written, expressed or implied, with regard thereto.
This Agreement supersedes all prior agreements, if any, relating to the
employment of Employee by the Company.

20. BINDING EFFECT. This Agreement is and shall be binding upon the heirs,
personal representatives, legal representatives, successors and assigns of the
Parties hereto; provided, however, Employee may not assign this Agreement.

21. NO THIRD PARTY BENEFICIARIES. Nothing herein expressed or implied is
intended or shall be construed as conferring upon or giving to any person, firm
or corporation other than the Parties hereto any rights or benefits under or by
reason of this Agreement.

 

5



--------------------------------------------------------------------------------

22. NOTICES. Any notice to be given under this Agreement by either Employee or
the Company shall be in writing and shall be effective upon personal delivery,
or delivery by mail, registered or certified, postage prepaid with return
receipt requested. Mailed notices shall be addressed to the Party at the Party’s
last known address of record. Notice delivered personally shall be deemed given
as of actual receipt and mailed notices shall be deemed given as of three
business days after mailing.

23. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute but
one and the same agreement.

24. GOVERNING LAW. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Minnesota, without giving effect to
conflict of law principles of any jurisdiction. In the event of any controversy,
claim or dispute between the Parties arising out of or relating to this
Agreement, such controversy, claim or dispute must be filed exclusively in state
or federal court in Hennepin County, Minnesota.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above:

 

COGENTIX MEDICAL, INC.     EMPLOYEE: By:  

 

    By:  

/s/ Brett Reynolds

  Darin Hammers, President and CEO       Brett Reynolds

 

6



--------------------------------------------------------------------------------

Exhibit B



--------------------------------------------------------------------------------

TEAM MEMBER

CONFIDENTIALITY, INVENTIONS, NON-COMPETE AND

NON-SOLICITATION AGREEMENT

In consideration of the receipt of future payments from Cogentix Medical and/or
its subsidiaries and affiliates (“CGNT or “the Company”) in the form of
compensation for employment services or otherwise, and/or the opportunity to
purchase stock of the Company, and/or the receipt of stock of the Company,
and/or other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the undersigned (the “Undersigned”) hereby agrees
as follows:

1. Compensation for Services Performed. The Undersigned acknowledges and agrees
that for the consideration above stated, the Undersigned will from time to time
in the future work, consult and/or perform services with, for, on behalf of or
in conjunction with the Company.

2. Prior Agreements. The Undersigned and the Company agree that this Team Member
Confidentiality, Inventions, Non-Compete and Non-Solicitation Agreement shall
supersede as of the effective date written below, any prior agreements entered
into between the Undersigned and the Company relating to the subject matter of
this Agreement, specifically, but not limited to, the Team Member Patent and
Confidential Information Agreement, if applicable.

3. Definitions.

a. CONFIDENTIAL INFORMATION means information developed by the Undersigned as a
result of the Undersigned’s consultation, work or services with, for, on behalf
of or in conjunction with the Company, and any information relating to the
Company’s processes and products, including, but not limited to, information
relating to research, development, manufacturing, sales and marketing, customer
lists and other customer-specific information such as pricing and purchasing
history, know-how, formulas, product ideas, product development, inventions,
trade secrets, patents, patent applications, systems, products, programs and
techniques and any secret, proprietary or confidential information, knowledge or
data of the Company. All information disclosed to the Undersigned, or to which
the Undersigned obtains access, whether originated by the Undersigned or by
others, which is treated by the Company as CONFIDENTIAL INFORMATION, or which
the Undersigned has reasonable basis to believe is CONFIDENTIAL INFORMATION,
will be presumed to be CONFIDENTIAL INFORMATION.

The term CONFIDENTIAL INFORMATION will not apply to information which (1) the
Undersigned can establish by documentation known to the Undersigned prior to
receipt by the Undersigned from the Company; (ii) is lawfully disclosed to the
Undersigned by a third party not deriving the same from the Company; or (iii) is
presently in the public domain or becomes a part of the public domain through no
fault of the Undersigned.

b. INVENTIONS means discoveries, improvements, inventions, ideas and works of
authorship (whether patentable or copyrightable) conceived or made by the
Undersigned, either solely or jointly with others, relating to any consultation,
work or services performed by the Undersigned with, for, on behalf of or in
conjunction with the Company or based on or derived from CONFIDENTIAL
INFORMATION. If Undersigned requests exclusion from this Agreement of any ideas,
concepts, processes, improvements, INVENTIONS and copyrightable material,
provided that he/she conceived or originated the same prior to his/her
employment with the Company, the Undersigned shall list all such ideas,
concepts, etc., in the attached Addendum.

4. Inventions. With respect to INVENTIONS, as defined above, (irrespective of
whether such INVENTIONS are made on particular days during which the Undersigned
consults, works or renders any service with, for, or to the Company), the
Undersigned agrees that any INVENTION shall be the sole and exclusive property
of the Company and further agrees:

 

  a. during the period of employment and for the six (6) months thereafter, to
promptly and fully inform the Company in writing of such INVENTIONS, and will
hold such INVENTIONS in trust for the Company’s sole right and benefit;

 

  b. to assign and hereby does assign to the Company all of the Undersigned’s
rights to such INVENTIONS, and to applications for patents and/or copyright
registrations, to patents and/or copyright registrations granted, and to any
other registration of intellectual property upon such INVENTIONS in the United
States or in any country foreign thereto;



--------------------------------------------------------------------------------

  c. to acknowledge and deliver promptly to the Company (without charge to the
Company but at the expense of the Company) such written instruments and do such
other acts as may be necessary, in the opinion of the Company, to obtain and
maintain patents and/or copyright registrations and to vest the entire right and
title thereto in the Company.

 

  d. to acknowledge that any documents, drawings, computer software or other
work of authorship prepared by Undersigned while a team member of the Company
shall be deemed to be “Works Made for Hire” within the meaning of 17 U.S.C.
201(b) and that, accordingly, the Company exclusively owns all copyright rights
in such works of authorship; provided, however, that “works made for hire” does
not include works of authorship that (i) do not relate in any way to any subject
matter pertaining to the Undersigned’s employment or other engagement; (ii) do
not relate in any way to the existing or reasonably foreseeable business,
products, services, projects or CONFIDENTIAL INFORMATION of the Company; or
(iii) do not involve the use of any time, material or facility of the Company;

 

  e. that in the event any such works cannot be deemed Works Made for Hire, the
Undersigned hereby assigns any rights the Undersigned may have in them to the
Company and hereby forever waives and agrees never to assert any and all Moral
Rights the Undersigned may have in or with respect to any such works. “Moral
Rights” means any rights to claim authorship of a work, to object to or prevent
any distortion or other modification of a work, or to withdraw from circulation
or control the publication or distribution of a work, and any similar right, now
or in the future existing under the law of any country in the world, regardless
of whether or not such right is denominated or generally referred to as a Moral
Right; and

 

  f. that in the event of any dispute, arbitration or litigation concerning
whether an invention, improvement or discovery made or conceived by the
Undersigned is the property of the Company, such invention, improvement or
discovery will be presumed the property of the Company and the Undersigned will
bear the burden of establishing otherwise.

Notice. This is to notify the Undersigned that this Agreement does not apply to
an INVENTION for which no equipment, supplies, facility, trade secret or
CONFIDENTIAL INFORMATION of the Company was used and which was developed
entirely on the Undersigned’s own time, and (1) which does not relate
(a) directly to the business of the Company or (b) to the Company’s actual or
demonstrably anticipated research or development, or (2) which does not result
from any work performed by the Undersigned for the Company.

5. Confidential Information.

a. Except as required by the Undersigned’s consultation, work or services with,
for, on behalf of or in conjunction with the Company, the Undersigned will hold
any CONFIDENTIAL INFORMATION in the strictest of confidence and never use,
disclose or publish any CONFIDENTIAL INFORMATION without the prior written
express permission of the Company. The Undersigned agrees to maintain control
over any CONFIDENTIAL INFORMATION obtained and restrict access thereto to those
of the Undersigned’s fellow team members, agents or other associated parties who
have a need to use such CONFIDENTIAL INFORMATION for the intended purpose. The
Undersigned agrees to advise and inform any party to whom Undersigned has
provided access to the CONFIDENTIAL INFORMATION of its confidential nature and
the Undersigned agrees to ensure that such associated parties be bound by the
terms and obligations of this Agreement.

b. The Undersigned further agrees that the Company will have the right to refuse
publication of any papers prepared by the Undersigned as a result of the
Undersigned’s consultation, work or services with, for, on behalf of or in
conjunction with the Company. Proposed publications referring to the
Undersigned’s consultation, work, services and activities with, for, on behalf
of or in conjunction with the Company, or referring to any information developed
therefrom, will be submitted by the Undersigned to the Company prior to
publication, for approval and review to insure that the Company’s position with
respect to patent applications, trade secrets, CONFIDENTIAL INFORMATION,
INVENTIONS, marketing programs, etc., are not adversely affected by publication
disclosures. The Undersigned agrees to abide by the Company’s decisions in these
matters.



--------------------------------------------------------------------------------

6. Return of Company Property. All documents and tangible items provided to
Undersigned by the Company or created by Undersigned for use in connection with
his/her employment by or association with the Company. whether CONFIDENTIAL
INFORMATION or not, are the property of the Company and shall be promptly
returned to the Company upon termination of employment or association with the
Company, or at any prior time at the Company’s request, together with all
copies, recordings, notes or reproductions of any kind made from or about the
documents and tangible items or the information they contain. The Undersigned
acknowledges and agrees that all such documents and tangible materials, and
copies or duplicates thereof, including the Undersigned’s own notes, are the
Company’s property. After returning these documents and tangible items, the
Undersigned will immediately and permanently delete from any electronic media in
the Undersigned’s possession, custody, or control (such as computers, mobile
phones, hand-held devices, tablets, back-up devices, zip drives, MP3 players,
PDAs, etc.) or to which the Undersigned has access (such as the cloud, remote
e-mail exchange servers, back-up servers, off-site storage, etc.), all Company
documents or electronically stored images and other data or data compilations
stored in any medium from which such information can be obtained. Undersigned
also agrees to provide the Company with list of any documents that the
Undersigned created or is otherwise aware that are password-protected and the
password(s) necessary to access such password-protected documents.

7. Non-Compete/Non-Solicitation. The Undersigned agrees that during the period
the Undersigned is employed by or otherwise associated with the Company and for
a period of twelve (12) months thereafter, the Undersigned will not, without the
prior written consent of the Company, directly or indirectly, engage in any of
the following actions:

a. Render services, advice, or assistance to any corporation, person,
organization or other entity which engages in the marketing, selling,
production, design or development of any concepts, products or services which
are in competition with the Company in an area in which the Undersigned has
performed work, has been provided information about, or has had access to
(including products, goods, services or procedures currently being researched or
under development by the Company), or engage in any such activities in any
capacity whatsoever, directly or indirectly, alone or with another person or
entity, including, without limitation, as an employee, a team member,
independent contractor, consultant, advisor, officer, director, manager,
beneficial owner, partner, member or greater than 3% shareholder. The
restrictions contained in this Section 7 will not prevent the Undersigned from
becoming employed with or providing consulting services to a large diversified
organization with separate and distinct divisions that do not compete, directly
or indirectly, with the Company, but only if: (i) the Company first receives
written assurances from the prospective employer and the Undersigned,
satisfactory to the Company in its reasonable discretion, confirming that the
Undersigned will render no services, directly or indirectly, to any divisions or
business units that compete with the business of the Company and (ii) the
Company’s Chief Executive Officer gives written approval for the Undersigned to
provide the proposed employment or consulting services. By signing this
Agreement, Employee acknowledges and agrees that should the Undersigned’s
employment with the Company end, the restrictions on the Undersigned’s
activities referenced in this Agreement will not prevent the Undersigned from
earning a living.

b. Induce, solicit, endeavor to entice or attempt to induce any customer,
supplier, licensee, licensor or other business relation of the Company to cease
doing business with the Company, or in any way interfere with the relationship
between any such customer, vendor, licensee, licensor or other business relation
and the Company.

c. Induce, solicit, hire, encourage, endeavor to entice or attempt to induce any
team member of the Company to leave the employ of the Company, or to work for,
render services or provide advice to or supply confidential business information
or trade secrets of the Company to any third person or entity, or to in any way
interfere adversely with the relationship between any such team member and the
Company. If the Undersigned is approached by a team member regarding potential
employment at a new employer, the Undersigned will inform the team member of
this non-solicitation obligation and refrain from engaging in any communication
with the team member regarding such opportunities.

8. Conflict of Interest/Duty of Loyalty. The Undersigned agrees not to engage in
any conduct which might result in, or create the appearance of using the
Undersigned’s position for private gain, or otherwise create a conflict of
interest or the appearance of a conflict of interest with the Company. Such
conduct includes without limitation having an undisclosed financial interest in
any vendor or supplier of the Company, accepting payments of any kind or gifts
other than of a nominal value from vendors, customers or suppliers, or having an
undisclosed relationship with a family member or other individual who is
employed by any entity in active or potential competition with the Company, and
which creates a conflict of interest.



--------------------------------------------------------------------------------

While still employed at the Company, the Undersigned may not: (1) engage in any
activity that deprives or could potentially deprive the Company of a business
opportunity; (2) establish, operate, participate in advise or assist to
establish in an manner whatsoever any business that does or would compete with
the Company; (3) take any preliminary or preparatory steps toward establishing
or operating such a business; or (4) otherwise engage in activities detrimental
to the Company.

9. Remedies. The Undersigned recognizes that harm may result to the Company and
its business if Undersigned breaches any provision of this Agreement, and that
CONFIDENTIAL INFORMATION and INVENTIONS are among CGNT’s most valuable assets
and their value may be unwittingly destroyed by casual dissemination. Therefore,
in the event of a breach or threatened breach of any provision of this
Agreement, the Company shall have the right, in addition to any other remedies
available to it, to preliminary and permanent injunctive relief restraining the
Undersigned from violating the terms of this Agreement, it being acknowledged
that other remedies at law are inadequate. The Company shall also be entitled to
an equitable accounting of all profits or benefits arising out of such
violation, and to the repayment of all profits, compensation, commissions, fees,
royalties, or other financial rewards which the Undersigned or any other entity
or person may realize as a result of the Undersigned’s violations of this
Agreement. These rights and remedies shall be cumulative and in addition to any
other rights or remedies to which CGNT may be entitled. CGNT may also recover
from Undersigned its attorneys’ fees and costs in any action for breach of this
Agreement in which the Company substantially prevails.

10. Severability. Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under applicable law. If any provision of this
Agreement shall be held by any court of competent jurisdiction to be illegal,
invalid or unenforceable, such provision shall be construed and enforced as if
it had been more narrowly drawn so as not to be illegal, invalid or
unenforceable, and such illegality, invalidity or unenforceability shall have no
effect upon and shall not impair the enforceability of any other provision of
this Agreement.

11. Authority. The Undersigned warrants to the Company that (a) the Undersigned
has the right to enter into this Agreement; (b) the Undersigned has no
obligations to any other person or entity which are in conflict with the
Undersigned’s ability to perform service to the Company or the Undersigned’s
obligations under this Agreement; (c) the Undersigned has not brought and will
not bring to the Company any trade secret, confidential information, or any
other property belonging to a third party including any former employer; and
(d) in the event the Undersigned has disclosed information to the Company,
created any original materials or used any proprietary information in
consulting, working or rendering services with, for or to the Company, the
Undersigned has the right to disclose, create or use such information or
materials, as applicable, and such disclosure, creation or use will not violate
any privacy, proprietary or other rights of others. The Undersigned agrees to
indemnify and hold the Company harmless against any expenses, damages, costs,
losses or fees (including legal fees) incurred by the Company in any suit claim
or proceeding brought by a third party and which is based on facts which
constitute a breach of the above warranties.

12. Miscellaneous. This Agreement may only be amended or waived in a written
document manually signed both by the Undersigned and the Company’s Chief
Executive Officer. No failure or delay in enforcing any right will be deemed a
waiver. The obligations of the Undersigned set forth in this Agreement shall
survive any termination or expiration of this Agreement or any relationship
between the undersigned and the Company, regardless of the reason for
termination. This Agreement shall be binding upon the Undersigned and his or her
personal representative, successors and assigns and shall run to the benefit of
CGNT, its successors and assigns. This Agreement shall be governed by the laws
of the State of Minnesota. In the event of any controversy, claim or dispute
between the parties arising out of or relating to this Agreement, such
controversy, claim or dispute must be filed and litigated exclusively in state
or federal court in Hennepin County, Minnesota.

13. Acknowledgments. If the Undersigned is an employee, the Undersigned
acknowledges and agrees that he/she is an employee at will and such employment
may be terminated by the Company or the Undersigned at any time with or without
cause or advance notice. The Undersigned acknowledges that the Company has
advised the Undersigned to seek counsel regarding this Agreement. The
Undersigned has not executed this Agreement in reliance upon any representation
or promise except those contained in this Agreement. The Undersigned has read
and understands this Agreement and agrees to all its terms and conditions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Undersigned have executed this Agreement
effective as of hire date:     , 2017.

COGENTIX MEDICAL AND SUBSIDIARIES                         UNDERSIGNED

 

Signature:  

 

    Signature:  

 

Print Name:  

Karly Sybrant

    Print Name:  

 

Title:  

Director, Human Resources

    Address:  

 

Date:  

 

   

 

      Date:  

 



--------------------------------------------------------------------------------

TEAM MEMBER CONFIDENTIALITY, INVENTIONS,

NON-COMPETE AND NON-SOLICITATION AGREEMENT

ADDENDUM

INVENTIONS COPYRIGHTABLE AND CONFIDENTIAL MATERIALS FOR WHICH TEAM MEMBER

CLAIMS EXCLUSION FROM THIS AGREEMENT

In order to identify the Undersigned’s claim of ownership, the Undersigned shall
list below all of his/her present ideas, concepts, processes, improvements,
INVENTIONS and copyrightable material which he/she has conceived or originated
prior to his/her employment with the Company, which have not yet been patented
or covered by pending applications or patent, or which have not yet been
registered or covered by pending applications for registration and which he/she
claims are excluded from this Agreement.

 

1.   

 

   2.   

 

   3.   

 

   4.   

 

   5.   

 

   6.   

 

   7.   

 

   8.   

 

   9.   

 

   10.   

 

  

(If additional space is required, please use the back of this Agreement and
initial the end of the list.)

The Undersigned agrees that the Company is under no obligation based on any
claim of proprietary right made by the Undersigned in above listing.

 

Signature:  

 

    Signature:  

 

Print Name:  

 

    Print Name:  

 

Title:  

 

    Address:  

 

Date:  

 

    Date:  

 